Title: To John Adams from William Griffith, 13 April 1800
From: Griffith, William
To: Adams, John



Sir,
N. Jersey Burlington April 13. 1800

I take the liberty of requesting your Excellencys acceptance of the inclosed address to the Citizens of Burlington on the 22d. of feby. last:—
I could not have offered an apology for this  upon any other subject; but I persuade myself  feeblest attempt to honor the memory of General Washington, will be received with pleasure, by his most distinguished friend Co-patriot, and successor:
I am sir, with the greatest respect / your most obedient servant
Wm Griffith